Citation Nr: 1235658	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left leg pain, claimed as secondary to service-connected residuals of bilateral os calcis fractures.

2.  Entitlement to service connection for right leg pain, claimed as secondary to service-connected residuals of bilateral os calcis fractures.

3.  Entitlement to service connection for a low back disorder, diagnosed as lumbar degenerative joint disease and spondylosis, with severe chronic desiccation and mild neuroforaminal encroachment at L5-S1, claimed as secondary to service-connected residuals of bilateral os calcis fractures.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had service in the U.S. Army Reserves, with active duty for training (ADT) from April 1966 to August 1966.  He also served in the Alabama Army National Guard from October 1966 to July 1967, with various periods of ADT and inactive duty training (IADT) during that time.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2005 and March 2006 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case for further development in March 2011.  As discussed below, further development is necessary prior to appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

The Veteran contends that he has bilateral leg and low back pain that is secondary to his service-connected residuals of bilateral os calcis fractures.  He has not specified how his bilateral heel disability has affected his legs, but he has provided various theories as to the etiology of his back disorder.  Specifically, he avers that his bilateral os calcis fractures have caused him to walk in such a way that has caused low back pain.  In the alternative, he has averred that he injured his low back at the same time he fractured his heels in May 1966 while in active service.  

Service treatment records indicate the existence of both leg and back problems prior to enlistment in April 1966.  The December 1965 service enlistment examination report indicates that the Veteran had experienced occasional leg cramps prior to service, and that he had injured his back in a 1955 motor vehicle accident.  The Veteran also checked "yes" next to arthritis or rheumatism on his Report of Medical History, but the examining physician wrote "no arthritis" in the physician's summary section of the report.  Moreover, clinical examination of the lower extremities and back was marked as "normal."  

In April 1966, service treatment records indicate the Veteran was admitted for an arthritis work-up.  He reported pain in his neck and upper back, and that marching caused pain in his hips, ankles, knees, elbows, back, and neck.  At discharge from the hospital, it was noted that there was no clinical evidence of arthritis.  

In May 1966, the Veteran reported painful heels, and an X-ray study revealed bilateral March (or stress) fracture of the os calcis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 753 (31st ed. 2007).      

At the July 1966 separation examination, the Veteran continued to report cramps in his legs as well as arthritis or rheumatism on his Report of Medical History, stating that he was treated for gouty arthritis in December 1965 (prior to service enlistment).  The examining physician noted, however, that the Veteran was checked for gout in service and was told that he had myositis rather than gouty arthritis.  The examining physician also noted that the Veteran had swollen joints/arthritis with occasional swelling and pain in his ankles and wrists since the age of fourteen, with no joint deformity.  The Veteran stated that his ankle and wrist pain was most severe in the morning hours, but had not limited his activity in any way.  The Veteran stated that his leg cramps occurred at night, usually following a day of hard exercise.  Clinical examination of the lower extremities and spine was marked as "normal."  

In sum, the service treatment records demonstrate that the Veteran multiple conditions of the back and legs that may have preexisted active service, including a back injury in a 1955 motor vehicle accident, leg cramps, ankle pain and swelling, and either gouty arthritis or myositis (which may have involved the ankles, although that is unclear from the record).

Following separation from ADT in August 1966, as noted above, the Veteran had service with the Alabama Army National Guard from October 1966 to July 1967.  The October 1966 National Guard enlistment examination report is negative for any back or leg problems, findings, or diagnoses.  The Veteran checked "no" next to recurrent back pain, leg cramps, and arthritis or rheumatism on the Report of Medical History, and clinical examination of the lower extremities and back was marked as "normal."  At the June 1967 separation examination, however, the Veteran checked "yes" next to leg cramps, recurrent back pain, and arthritis or rheumatism on his Report of Medical History.  On physical examination, it was noted that the Veteran had extreme soreness of the heels with excessive walking, and cervical spine tenderness to pressure.  Otherwise, physical examination of the lower extremities and back was normal.  

Multiple opinions have been offered as to the etiology of the Veteran's claimed leg and low back conditions.  With regard to the low back, a February 2006 VA examiner opined that it was not as likely as not that the Veteran's back condition (diagnosed as degenerative joint disease of the lumbosacral spine with mild neuroforaminal encroachment at L5-S1) was related to his service-connected os calcis fractures, because the examiner noted that the Veteran reported that when he was on an obstacle course during basic training, he landed on his feet as well as his back.  Based on the Veteran's statement that the injury to the feet and back occurred at the same time, the VA examiner concluded that it is as likely as not that the current low back condition is related to the same in-service injury in which the Veteran injured his heels.  

Next, also with regard to the low back, in a July 2005 letter, a private physician, Dr. H., opined that the manner in which the Veteran had to walk because of his bilateral calcaneal fractures and subsequent degenerative changes and foot pain had exacerbated the problems in his low back, which included degenerative joint disease, nerve impingement from a disc, and chronic pain syndrome.  By contrast, in a December 2007 letter, Dr. H. noted that, during basic training, the Veteran had jumped off of a training device into some sawdust and sand, breaking his heel bones and jamming his back.  Moreover, Dr. H. noted that the Veteran reported chronic foot and back pain since that injury.  Therefore, Dr. H. opined that the Veteran's current low back pain was continuous since active service and was related to the in-service injury in which he broke his heel bones. 

In light of the conflicting medical opinions regarding the etiology of the current low back condition, as well as the indication of several conditions involving the legs and back that preexisted active service, the Board remanded the claim for further development in March 2011.  Pursuant to the Board's remand, the Veteran was afforded a VA orthopedic and neurologic examination in October 2011.  The VA examiner, concluding that there was no evidence of peripheral nerve damage or radiculopathy, opined that the Veteran's leg and back conditions were less likely than not incurred in or caused by any event, injury, or illness during active service, noting that there was no documentation of treatment for the low back in the service treatment records, including after the incident in which the Veteran fractured his heel bones.  Moreover, the VA examiner opined that the low back condition was at least as likely as not caused by the service-connected bilateral os calcis fractures, and the leg condition was less likely as not related to the service-connected bilateral os calcis fractures, but did not provide any rationale for either opinion.  

The RO obtained an addendum opinion from the October 2011 VA examiner in May 2012.  In that report, the examiner opined that the low back condition clearly and unmistakably preexisted entrance into active service, as indicated by the notation in the enlistment examination report of a back injury in a 1955 motor vehicle accident, and that the low back condition was clearly and unmistakably not aggravated by active service, as indicated by the lack of documentation of low back treatment or complaints in the service treatment records.  Next, the VA examiner checked the box on the Disability Benefits Questionnaire (DBQ) indicating that the low back condition was "at least as likely as not...incurred in or caused by the claimed in-service injury, event, or illness."  However, in the rationale section, the VA examiner wrote that the Veteran's current back condition "...is as less likely as not caused by or aggravated by the Veteran's service-connected residuals of the left and right os calcis fractures.  There is no causal relationship between th[e] Veteran's service-connected residuals of left and right os calcis fractures and the low back."  Finally, the VA examiner checked a box on the DBQ indicating that the current bilateral leg condition "was less likely than not...incurred in or caused by the claimed in-service injury, event, or illness."  In the rationale section, the VA examiner wrote that the leg disorder "is less likely as not related to service or secondary to the Veteran's bilateral heel fracture.  There is no causal relationship between the Veteran's bilateral heel fracture and his back condition" (emphasis added).             

The Board finds that the October 2011 VA examination and May 2012 addendum report are inadequate, and a new VA examination is necessary with regard to both the bilateral leg and low back disorder claims.  First, in light of the indication that the Veteran had leg cramps and ankle pain and swelling that preexisted service enlistment, an opinion is needed to assist in determining whether the Veteran had a leg disability that clearly and unmistakably preexisted active service and, if so, whether it was clearly and unmistakably not aggravated therein.  Second, the October 2011 VA examiner did not provide any clear rationale for her opinions that the bilateral leg disorder was not related to either active service or secondary to the service-connected residuals of bilateral os calcis fractures.  Third, the October 2011 VA examiner's opinions regarding whether the low back disorder is related to either active service or to the service-connected bilateral os calcis fractures are conflicting and inadequate.  Indeed, the examiner contradicted herself in several parts of the examination report, as detailed above.  Fourth, the October 2011 VA examiner did not provide any rationale for her opinions regarding her initial opinion (which was later contradicted by her statement that there was no relationship between the bilateral heel disability and the current back disorder) that the low back disorder was likely related to the bilateral heel disability.  Finally, as discussed above, the Veteran has been diagnosed with various conditions involving the legs and low back, and these various conditions have not been clearly delineated (e.g., ankle versus heel pain, which joints are affected by arthritis or myositis, etc.).  Therefore, in light of the various diagnoses, and the contradictions and missing opinions in the October 2011 VA examination report and the May 2012 addendum, the Board finds that a new VA examination is necessary to assist in determining the exact nature and etiology of any and all current leg and low back disorders, including whether any of them were directly incurred in or related to an event or injury during active service, secondary to the service-connected residuals of bilateral fractures of the os calcis, or whether they preexisted active service and were aggravated therein.        

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to address the causation or etiology of any current bilateral leg and low back disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should first identify any and all current bilateral leg and low back disorders, if any.  The examiner should specifically comment as to whether there is evidence of gouty arthritis or myositis, and, if possible, describe the exact location(s) of the gouty arthritis or myositis.  In addition, the examiner should specifically comment on whether the Veteran has any diagnosable condition manifesting pain and swelling in the ankles, and any condition manifesting in leg cramps. 

b.  The examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a bilateral leg disorder which pre-existed his entrance into military service in 1966?  If so, what was the nature of such disability?  

In answering this question, the examiner should specifically address the service treatment records which indicate the Veteran experienced leg cramps prior to service, ankle pain and swelling since the age of fourteen, and was treated for gouty arthritis, later diagnosed as myositis, prior to service enlistment in December 1965.    

c.  If it is the examiner's opinion that a bilateral leg disorder pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting bilateral leg disorder was not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the notation of ankle pain in the service treatment records in May 1966 and at separation in July 1966, as well as the notation of ongoing leg cramps.  
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's bilateral leg disorder did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed leg disorder(s) was/were incurred during or caused by active service?  

Again, the examiner should comment on the notation of ankle pain in the service treatment records in May 1966 and at separation in July 1966, as well as the notation at separation of ongoing leg cramps.    
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current bilateral leg disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's bilateral os calcis disabilities.      

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examiner opines that the Veteran's bilateral leg disorder was aggravated (permanently worsened in severity) by his bilateral os calcis disabilities, the examiner should attempt to identify the baseline level of severity of the bilateral leg disorder before the onset of aggravation.

f.  The examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a low back disorder which pre-existed his entrance into military service in 1966?  If so, what was the nature of such disability?  

In answering this question, the examiner should specifically address the service treatment records which indicate the Veteran injured his back in a 1955 motor vehicle accident, that he experienced back pain during active service in May 1966, and the notation of gouty arthritis or myositis at separation.    

g.  If it is the examiner's opinion that a low back disorder pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting low back disorder was not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the notation of back pain in the service treatment records in May 1966 and the notation of gouty arthritis or myositis at separation.  
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

h.  If it is the examiner's opinion that the Veteran's low back disorder did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed low back disorder(s) was/were incurred during or caused by active service?  

The examiner should specifically comment on the Veteran's assertion (supported by the February 2006 VA examiner and a December 2007 letter from Dr. H.) that he "jammed" his back while jumping during the same injury in which he injured his heels during service in May 1966.    
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current low back disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's bilateral os calcis disabilities.  The examiner should specifically address the Veteran's contention (supported by a July 2005 letter from Dr. H.) that the manner in which he has to walk due to his bilateral os calcis disabilities caused or aggravated his current low back disorder.     

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examiner opines that the Veteran's low back disorder was aggravated (permanently worsened in severity) by his bilateral os calcis disabilities, the examiner should attempt to identify the baseline level of severity of the low back disorder before the onset of aggravation.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed bilateral leg and low back disorders.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


